Citation Nr: 0613777	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  02-21 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for 
psychophysiological gastrointestinal reaction with duodenal 
ulcer, hiatal hernia and gastroesophageal reflux disease 
(GERD), also diagnosed as major depressive disorder and 
anxiety disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from November 1999 and March 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in New Orleans, Louisiana.

The issues of an increased rating for psychophysiological 
gastrointestinal reaction and a separate rating for the 
gastrointestinal aspects of this disability were remanded in 
September 2004.  The RO increased the rating to 50 percent 
from the date of claim, and deferred consideration of the 
separate rating pending re-examination, which was expected to 
be significantly delayed during hurricane recovery.  The 
separate rating issue remains in deferred status.  The case 
has been returned to the Board for review.  


FINDING OF FACT

The veteran's psychiatric disorder is manifested primarily by 
symptoms that include anxiety and depressed mood; without 
near continuous panic or depression affecting the ability to 
function independently, spatial disorientation, suicidal 
ideation, obsessional rituals, neglect of appearance or 
personal hygiene, or impaired impulse control.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for major depression have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9423 
(2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a higher disability evaluation is 
warranted for his service connected mental disorder. 

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
February 2002 and March 2005.  The content of the notice in 
March 2005, in particular, fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, a supplemental statement of the case in 
September 2005 readjudicated the claim reviewed in this 
decision after the content-compliant notice had been 
provided, and without "taint" from prior adjudications.  
Therefore the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examination.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Factual Background

Based on inservice treatment, service connection was granted 
for duodenal ulcer for the purpose of medical treatment at VA 
facilities, in an August 1972 rating action.  

A VA examination was conducted in November 1972.  The 
diagnosis was psychophysiological gastrointestinal reaction.  
A January 1973 rating action granted service connection for 
psychophysiological gastrointestinal reaction and assigned a 
10 percent rating, effective from April 1972.  

In an October 1973 rating action, the RO combined the 
duodenal ulcer and psychophysiological gastrointestinal 
reaction.  Since this period the veteran's disability rating 
has varied.  In a May 1974 rating action, the evaluation was 
reduced to zero percent and in August 1988, the evaluation 
was increased to 10 percent, effective from February 1988.  

A March 1988 VA esophagogastroduodenoscopy showed a hiatal 
hernia.  In a February 1989 rating action the RO determined 
that the hiatal hernia was associated with the veteran's 
gastrointestinal problems and combined this disability with 
the duodenal ulcer and psychophysiological disorder.  

Based on VA examination, a May 1990 rating decision increased 
the rating of the psychophysiological gastrointestinal 
disorder to 30 percent.  

In June 1999, the veteran filed a claim for an increased 
rating for his gastrointestinal disorder.  A November 1999 
rating action denied the claim for an increased rating for 
the psychophysiological disorder.

VA outpatient records dated between January and December 2000 
show that the veteran was seen on an outpatient basis for 
mostly shoulder complaints, however, there are reports 
regarding his gastrointestinal disorders and psychiatric 
condition.  In March 2000, the abdominal and rectal 
examinations were normal.  In July 2000, it was noted that 
the veteran's depression was in remission; however, he began 
complaints concerning erectile dysfunction.  An examination 
was conducted in December 2000.  At that time, he was treated 
for external hemorrhoids.  A barium enema revealed mild 
diverticulosis.  

VA examinations were conducted in October 2001.  The 
digestive examination report shows that the veteran reported 
his medical history.  Currently, he experienced chronic 
dyspepsia, occasional vomiting, constipation and abdominal 
discomfort.  On examination, there was mild general abdominal 
pain on palpation without organomegaly.  His abdomen was 
obese but soft. The bowel sounds were normal.  An upper 
gastrointestinal series (UGI) revealed a small sliding hiatal 
hernia.  There was no evidence of reflux or other abnormality 
such as peptic ulcer or malignancy.  The diagnoses were 
chronic dyspepsia, improved with the use of Zantac.  History 
of hiatal hernia and reflux, but no reflux was found in upper 
GI today except a small sliding hernia.  

On the psychiatric examination, the veteran reported his 
employment, social and medical history.  He indicated that he 
worked as a housekeeper with the VA for the previous 20 
years.  He was briefly married and divorced.  His former 
spouse had stabbed him.  He reluctantly acknowledged a 
daughter, but indicated that he was unsure of the paternity.  
He has no contact with his daughter.  He reported that he had 
tried many antidepressants but he was currently on Buspar and 
hydroxyzine.  When he was not working he stayed at home.  The 
examiner noted that based on the veteran's description of his 
past medical history, that he doubted that the veteran had 
psychotic symptoms in the past.  On examination, it was noted 
that he was pleasant and cooperative, but very depressed.  He 
spoke softly and there was retardation of both speech and 
motor activity.  His mood was depressed and his affect was 
flat.  He denied ever having hallucinations or delusions.  
The diagnosis was major depression with psychotic features.  
The Global Assessment of Functioning (GAF) score was 45.   

VA outpatient records dated in March 2002 show that the 
veteran was seen for psychotropic medication management for 
depression.  He was stable and doing "OK".  The examiner 
noted that there were mild depressive symptoms but mostly 
related to his job and neighbors.  He also received treatment 
for constipation.  

A VA general examination was conducted in May 2002.  The 
examiner reported that the claims file and medical history 
was reviewed.  The veteran reported his medical history.  He 
indicated that he thought that the medication that he had 
been taking for his nerve condition caused his sexual 
dysfunction/impotence and memory problems.  It was noted that 
the veteran had significant memory problems regarding his 
medical history.  The veteran's medications included 
Hydroxyzine, Zantac, Trazodone, Bupropion, nasal inhalers, 
Fosinopril, and Muse.  No abnormalities were found on the 
neurological portion of the examination.  The abdomen was 
soft, but there was general vague tenderness on palpation 
without any organomegaly, mass or hernia.  The rectum and 
genitalia were normal.  The diagnoses included history of 
GERD and hiatal hernia, mildly symptomatic in spite of 
Zantac; anxiety disorder and memory impairment; erectile 
impotence; essential hypertension, mild; history of abnormal 
liver enzymes, LFT is satisfactory except elevated SGPT; more 
likely than not as a result of Lipitor use for elevated 
cholesterol in the past.  The examiner commented that the 
veteran's medical conditions were unlikely due to the use of 
medications for his service-connected stomach disorder or 
hemorrhoids.  

On the mental status examination the veteran was casually 
dressed and neatly groomed.  The behavioral tone was 
cooperative.  He reported symptoms that included decreased 
libido, fluctuating weight, sleep impairment and increased 
appetite when nervous.  He was alert, oriented to purpose, 
place and person; however, he had difficulty with time.  He 
was able to tell the day and year but not the date or month.  
His attention and concentration were impaired.  The 
psychomotor behavior was within normal limits.  His speech 
was average in rate and tone.  His mood appeared anxious with 
restricted affect.  His thought content was characterized by 
excessive worry and complaints of thought blocking.  His 
immediate recall was intact; however, his short-memory, 
long-term memory, abstraction and computational skills were 
impaired.  His insight into his psychiatric condition was 
poor.  There were no deficits noted in his language skills 
and his judgment for hypothetical events appeared good.  

The examiner commented that there was no significant change 
in the veteran's psychiatric condition.  The examiner 
questioned the somatoform diagnosis and suggested anxiety 
disorder, not otherwise specified (NOS).   The psychologist 
indicated that the veteran's impairment was mild to moderate.  
The diagnoses were undifferentiated somatoform disorder, by 
history and anxiety disorder NOS (mixed anxiety and 
depression.  The GAF score was 60.  

The veteran's representative contended that the veteran's 
gastrointestinal disorders and psychiatric disorder should be 
rated as separate disabilities.  Pursuant to a Board remand, 
a VA examination was conducted in April 2005.  On examination 
the veteran was neat, cleanly dressed and demonstrated good 
personal hygiene. He was pleasant and cooperative during the 
examination.  His mood was anxious and dysphoric.  His affect 
was flat.  He was nervous during the examination and often 
seemed to be at a lost for words in attempting to express 
himself.  The thought content and processes were within 
normal limits.  There was no evidence of delusions or 
hallucinations.  He maintained eye contact throughout the 
session.  There was no inappropriate behavior noted.  He 
denied homicidal or suicidal ideation.  He was able to 
maintain his activities of daily activities.  There was no 
evidence of gross memory loss or impairment.  His speech was 
of normal rate and volume as well as, linear and coherent.  
He offered very little spontaneous speech and provided 
somewhat limited responses to the examiner's questions.  This 
appeared likely due to the veteran's difficulty expressing 
his feeling rather than defiance.  

The examiner commented that the veteran suffered from a 
depressive disorder that is a progression or an offshoot of 
his somatoform disorder.  He was endorsing significant 
symptoms of depression, diminished interest in pleasurable 
activities, feelings of worthlessness, and a diminished 
ability to concentrate.  He described himself as being 
socially isolated, spending most of his time at home.  He 
indicated that he did not engage in any meaningful 
recreational pursuits.  His prognosis remained guarded.  He 
was alert and oriented.  He did not demonstrate any 
significant impairment in judgment.  The diagnoses included 
Major depressive disorder, recurrent, moderate to severe 
without psychotic features, chronic without inter episode 
recovery, anxiety disorder not otherwise specified.  The GAF 
score was 51.  

In a September 2005 rating action, the RO increased the 
rating to 50 percent disabling, effective in January 2001.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

In regard to industrial impairment, it has been noted that 
the veteran has experienced problems in his employment.  He 
contended that he is having problems with his supervisor and 
has filed an EEOC claim.  In considering his social 
impairment, the veteran is having some difficulties in 
maintaining stable relationships.  He was briefly married and 
has no contact with his daughter.  He reported problem with 
his neighbors.  He avoided people.  He has been described as 
anxious and he had recurrent bouts of depression.  

Although the veteran has reported difficulties at his job in 
his past, the records reflect that he has been employed at 
the same job for 20 years.  On the mental examinations, the 
veteran in describing his symptoms did not indicate 
significant problems involving self-care.  On all 
examinations he was described as well-groomed and adequately 
dressed.  He did not indicate problems involving routine 
behavior or conversation.  There is no indication of neglect 
of personal hygiene.  At the examinations, his thought 
processes were described as normal.  His affect was described 
as appropriate to the content of the conversation.  His 
speech, for the most part, has been within normal limits; his 
conversation normal, not illogical, obscure or irrelevant.  
The VA records do not relate that he had problems in this 
regard.  He was described usually as cooperative and 
maintained good eye contact.  

Further, he appears to be able to function independently, 
appropriately, and effectively.  There was no evidence of 
spatial disorientation.  He was described as oriented at the 
examinations, rather than disoriented.  There were no 
reported obsessional rituals.  Although there was evidence of 
depression, his thought processes and associations were 
logical.  There was no confusion or gross impairment in 
memory.  Hallucinations were not complained of and delusional 
material was not elicited.  

It has not been objectively shown that he has problems with 
impaired impulse control, evidenced by unprovoked 
irritability with periods of violence.  Further, there was no 
reported evidence of near continuous panic or depression that 
affected his ability to function independently.  He has not 
reported any suicidal or homicidal ideation.  

In considering the GAF score, the Board notes that it has 
been variously assessed over the years.  The GAF scores have 
ranged from 45 to 60 with the most recent being 51.  The 
Board reviewed and considered the range of GAF scores.  GAF 
scores are not controlling, but must be accounted for as they 
represent the assessment of trained medical observers.  A 
score such as 45 which is the lowest he has received show 
serious social and occupational impairment, "unable to keep 
a job."  That score of 45 is at the middle of the range from 
41 to 50, defined as serious symptoms.  The symptoms 
described in that examination, however, as well as the 
symptoms listed in the subsequent treatment records, do not 
reveal serious symptoms.  Nor do they specifically illustrate 
a connection between impairment in work functioning and an 
inability to maintain employment based on his psychiatric 
disability.  The symptoms more accurately reflect the 
severity described by the range of GAF scores from 51 to 60, 
which describe moderate symptoms, such as moderate difficulty 
in social and occupational.  As noted, the veteran has stable 
employment for the past 20 years.  Although he has had 
problems in the past at his job he related this to age-
discrimination by his supervisor.  Further, the VA examiners 
for the most part have described his symptoms as mild to 
moderate and assigned scores of 51 and 60.  

While the GAF scores are indicative of ongoing symptomatology 
including periods of exacerbation, the veteran's 50 percent 
disability rating reflects the fact that he experiences 
significant psychiatric symptoms.  As noted, none of the 
treatment records or examination reports have indicated that 
the veteran has obsessional rituals that interfere with 
routine activities, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name.  His symptoms do not meet or 



more nearly approximate the criteria for a 70 percent 
evaluation.  Accordingly, the preponderance of the evidence 
is against a rating greater than 50 percent for the mental 
disorder.


ORDER

An increased rating in excess of 50 percent for major 
depression is denied. 



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


